Letter of Intent




November 9, 2010


Carlos Orellana, Chief Executive Officer
Zonein2, Inc.
333 City Blvd. West
17th Floor
Orange CA 92830


Dear Mr. Orellana:


This letter (the “Letter”) will confirm our discussion regarding a merger
transaction (the “Transaction”) between Zonein2, Inc. (“Zone” or the "Company")
and Phreadz, Inc. ("PHDZ").  Subject to the preparation, execution and
performance of "Definitive Agreements" (as defined below) containing such
additional terms, conditions, covenants, representations and warranties as the
parties thereto may in good faith require, we have agreed in principle to the
following:


1.  At the time of the "Closing" (as defined below):


A. Carlos Orellana, Javier Correa, Sergio Correa, Carlos Constantini, Edgar
Macias, Barbara Ruano, Acosta Investments, Eleazar Trylesinski, Clover Systems
and Cristone Financial, collectively representing all the issued and outstanding
shareholders of ZONE as of the date of this Letter, and referred to hereinafter
as the "Shareholders," shall transfer to PHDZ all of the outstanding ownership
of the Company per an agreed upon definitive agreement..


B.  At the time of closing PHDZ will issue the shareholders of Zonein2 8,750,000
shares of Phreadz Inc. in exchange for all the shares (specifically 20,000,000)
shares of Zonein2.


C.  PHDZ shall have at least $500,000 in cash from a financing or pre-sale that
will close concurrent with the close as agreed to in a definitive agreement.
This financing will be an equity financing.


D. The board of Directors of each Company shall have approved the transactions
contemplated herein to the extent required under applicable laws of
incorporation or jurisdiction.


E.    PHDZ shall enter into employment agreements with specified members of the
Zonein2 team in the amount of 5,500,000 stock options, on mutually acceptable
terms. These agreements are to include milestones specifying equity awards that
will be granted on achievement and following the adoption by the Company of an
employee Stock Option Plan.


2.    The closing ("Closing“) on the Transaction described in paragraph 1 above
shall occur upon: (a) the parties agreeing upon, executing and delivering such
agreements (the "Definitive Agreements") as may be necessary or appropriate,
including those listed in paragraph 1 above, to implement the Transaction
described herein or such adjusted transactions as the parties may mutually agree
upon.     It is the intent of the parties to cause the Closing to occur on or
before December 15, 2010 subject too the Company meeting regulatory requirements
including a two year audit.   The parties agree to use their best efforts and to
fully cooperate with each other in promptly obtaining any necessary regulatory
approvals.
 

--------------------------------------------------------------------------------




3.   The Company represents and warrants that (a) the Company is a corporation
duly organized and in good standing under the laws of the state of its
formation, (b) the Shareholders each own the interests in the Company, (c) the
Company has the authority to enter into this Letter and (d) execution and
performance of this Letter will not cause a breach of any other agreement to
which the Company is a party.


4.     PHDZ represents and warrants that (a) it is a corporation organized and
in good standing under the laws of its jurisdiction or incorporation, (b) it has
the authority to enter into this Letter, and (c) execution and performance of
this Letter will not cause a breach of any other agreement to which either is a
party.   PHDZ represents and warrants that each of the directors or
representatives of PHDZ signing this Letter has the authority to enter into this
Letter.


5.   Until the Closing, the Company shall (including any subsidiaries and
affiliates) to: (a) grant PHDZ and its representatives, access to its and their
premises and books and records and (b) furnish to PHDZ and its respective
representatives such financial, operating and other information with respect to
its business and properties as PHDZ shall from time to time reasonably
request.   With the prior consent of the Company, which will not be unreasonably
withheld PHDZ and their respective representatives may communicate in connection
with their examination of the Company with any person having business dealings
with the Company.  All of such access, investigation and communication by PHDZ
will be conducted in a manner designed not to interfere unduly with the normal
business of the Company.


6.   Until the Closing, PHDZ shall: (a) grant the Company, as well as its
representatives, access to its books and records and (b) furnish to the Company
as well as its representatives such financial, operating and other information
with respect to PHDZ’s business and properties as the Company shall from time to
time reasonably request.  With the prior written consent of PHDZ, which will not
be unreasonably withheld, the Company and its respective representatives may
communicate in connection with their examination of PHDZ with any person having
business dealings with PHDZ.   All of such access, investigation and
communication by the Company will be conducted in a manner designed not to
interfere unduly with the normal business of PHDZ.


7.  Each party shall be responsible for its own costs in connection with this
Letter and the transactions contemplated herein.


8.  Each party agrees that it will not make any public announcements relating to
this Letter or the transactions contemplated herein, other than that
announcement concerning the signing of this Letter by  PHDZ, without the prior
written consent of the other parties hereto, except as may be required upon the
written advice of counsel to comply with applicable laws or regulatory
requirements after consulting with the other parties hereto and seeking their
consent to such announcement.  Each party further agrees that it will not
release or issue any reports, statements or releases pertaining to this Letter
and the implementation hereof or that any information or material which is
obtained from another party hereto without the prior written consent of the
other parties hereto except to professional advisors under a duty of
confidentiality as necessary to consummate the transaction.  Each party agrees
that such information will be used solely for the purposes of evaluating the
other parties hereto in connection with the transactions contemplated herein and
that such information will not be used or disclosed other than in furtherance of
such purpose under the terms of this Letter.   Upon the actual Closing and as
incorporated into the Definitive Agreement, press releases will be made at the
discretion of the management of the Investor.   Furthermore, PHDZ acknowledges
that prior to the Closing, the Company may make select institutional and
individual investors aware of the transaction.
 

--------------------------------------------------------------------------------




9.    This Letter shall terminate only upon the earliest to occur of (a) the
execution of the Definitive Agreements; (b) the execution and delivery by the
parties of an agreement superseding this letter; (c) the notification to, the
Company by PHDZ or to PHDZ by the Company, of its election to terminate this
Letter based on the results of their due diligence investigation; (d) the
notification by any party to the other party hereto of the election to terminate
this Letter for material departure by the other party from the agreements set
forth in this Letter; (e) the giving of a notification by the Company to PHDZ
that any representations or warranties made by PHDZ in this Letter are false,
misleading or incomplete in any material respect; (f) the giving of a
notification by PHDZ to the Company that any representations or warranties made
by the Company in this Letter are false, misleading or incomplete in any
material respect; or (g) failure of the Closing to occur within 90 days of the
date of this Letter.


10.  This Letter is intended to be binding on the parties hereto.   Except as
otherwise provided in the preceding sentence, the respective rights and
obligations of the parties remain to be defined in the Definitive Agreements,
into which this letter and any prior discussions shall merge and which shall
contain representations and warranties and other terms yet to be agreed upon and
may reflect additional or different terms consistent with the economic and other
objectives set out above as may be necessary to meet the needs of the parties
including without limitation tax and securities matters.   Notwithstanding any
other provisions in this Letter, (a) the obligations of PHDZ are subject to the
satisfaction of each with their respective due diligence examinations of the
Company, including, without limitation, satisfaction as to the Company's
business plans, management, competition, technologies and financial condition;
and (b) no party shall be under any obligation to consummate the transactions
contemplated herein if, in the sole discretion of such party, it determines not
to proceed with any of such transactions whether as described herein or on other
terms. The parties agree to work in good faith to timely enter into and
consummate the Definitive Agreements.


11.   Each party to this Letter agrees to indemnify and hold harmless the other
party, in any way, from being liable for consequential, special, indirect,
incidental, punitive, or exemplary loss, damage, cost or expense (including,
without limitation, lost profits and opportunity costs) related to this Letter
or otherwise.   Each party further agrees to indemnify and hold harmless each
other and their respective personnel and any affiliates from and against any and
all actions, losses, damages, claims, liabilities, costs and expenses (including
without limitation, reasonable legal fees and expenses) in any way arising out
of or relating to this Letter.  The provision of this paragraph shall apply
regardless of the form of action, loss, damage, claim, liability, cost, or
expense, whether in contract, statute, tort (including without limitation,
negligence), or otherwise. The provisions of this paragraph shall survive the
completion or termination of this Letter.


12.    This Letter as well as any disputes directly or indirectly affecting this
Letter shall be subject to and interpreted in accordance with the laws of
California.   Notices shall be deemed given when delivered to a party at the
address or fax number for such party listed under their signatures below.


13.     Notwithstanding any language to the contrary contained herein, either
party, in its own discretion with or without cause, may terminate this agreement
and all negotiations related thereto by providing written notice to the other
party of its intention to so terminate.


If the foregoing correctly expresses our understanding, please indicate your
agreement by signing and dating the enclosed copy of this letter in the space
indicated below and returning it to the address or fax provided below.
 

--------------------------------------------------------------------------------


 

  Yours very truly,           Phreadz, Inc          
 
By:
      Name:       Douglas Toth     Title          Chairman     Address:   63
Main Street, 202                       Flemington, NJ 08558     Fax:          
646-349-5811  





THE UNDERSIGNED AGREE TO THE FOREGOING.


Zonein2, Inc
 

By: ____________________________    
Address: 333 City Blvd. West
17th Floor
Orange CA 92830
 

 

Name:  Carlos Orellana         Title:    CEO     Fax:  

 

--------------------------------------------------------------------------------


 